DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claims 1, 17 and 20, the instant claim term “integrated water tank module” does not have antecedent basis in the specification.  In claim 17, the instant claim term “casing” does not have antecedent basis in the specification.
Claim Rejections - 35 USC § 112
Due to Applicant’s amendments, the previous 35 USC 112 rejections have been withdrawn.
Drawings
The drawings were received on 6 November 2020.  These drawings are acceptable.
Claim Objections
Claims 9-10 and 17-19 are objected to because of the following informalities:  claim 10 contains the “an angle” twice where it is clear that the same angle is referred to.  In claim 17, the term “” is both underlined and struck-through whereas as it should only be underlined. Appropriate correction is required.
Allowable Subject Matter
Claims 1-8, 11-16 and 20 are allowed.
Claims 9-10 and 17-19 are objected to as stated above, but would be allowable the grammatical corrections are made.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, 17 and 20, prior art does not explicitly disclose, teach or suggest a water electrolysis device comprising an ion exchange membrane electrolytic cell with an oxygen output tube and a hydrogen output tube on the second side of the electrolytic cell, and an integrated water tank module coupled to the water electrolysis cell, the integrated water tank module comprising a water tank configured to supply 6; paragraph 20; Fig. 1) with gas inlet fittings (16) and a water supply (9).  However, Owens discloses the hydrogen gas outlet fitting (12; paragraph 20; Fig. 1) and the oxygen gas outlet fitting (13; paragraph 20; Fig. 1) are on opposite sides.  While Harada discloses hydrogen and oxygen outputs on the same side of an electrolysis stack (Fig. 2), there is no reason for one ordinary skill in the art to modify Owens with Harada.  Furthermore, Owens has the oxygen and hydrogen inputs to the water tank above the cell and fed to opposite sides of the water tank.  If Harada’s configuration would be applied, at least one of the gas outputs would be positioned downwards and provide more resistance to gas flow to Owens’ tank.  Additionally, there would also be more horizontal travel to get to one side of Owens’ water tank for one of the gas outputs.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794